IN THE
                         TENTH COURT OF APPEALS

                                No. 10-14-00218-CR

RAFAEL SUAREZ,
                                                          Appellant
v.

THE STATE OF TEXAS,
                                                          Appellee


                          From the 82nd District Court
                              Falls County, Texas
                             Trial Court No. 9279


                                     ORDER


      Rafael Suarez’s amended motion for extension of time to file his motion for

rehearing is granted. Suarez’s motion for rehearing is due December 7, 2015.




                                        PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted
Order issued and filed November 12, 2015